DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 12/17/2019.
Claims 1-10 are pending of which claims 1 and 6 are independent.
The IDS(s) submitted on 05/11/2020 is being considered.
The authorization for Internet Communications filed on 12/17/2019 is acknowledged.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a packet capture module…” ; “a packet filter module…”; and “an alarm module…” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, and 10 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Chen (US 20190230118 A1).
Regarding claim 1, Chen discloses  a network failure detection method (in paragraph 3 Chen discloses service degradation including blocking an uplink communication link by sending  large quantity of data in a very short time is a form of network failure), comprising: capturing a plurality of packets (The DDoS Detection Device in step 201 obtains packets from service flows going into the system using the obtaining module 501 shown in Fig. 5);
analyzing contents of the plurality of packets (i.e. the packets are parsed and analyzed to determine a DDoS attack alarm occurred in step 202 of Fig. 2 - see paragraphs 39 and 40)  and determining whether a network failure (i.e. blocking of communication link detected by the volume of packets in a short time) occurs to generate a determination result according to the contents of the plurality of packets (i.e. in Fig. 2 step 203 based on the packet parsing and analysis a DDoS alarm data is generated); and
 outputting an alarm signal to implement an alarm function according to the determination result. (See Fig. 2 step 203 generating the alarm data and in step 206 the service flow causing the alarm and network failure in the form of blocking an uplink communication is blocked as a remedy to the problem - see paragraphs 35-45 and 93)
	Regarding claim 6, Chen discloses a network failure detection device  (in paragraph 3 Chen discloses service degradation including blocking an uplink communication link by sending  large quantity of data in a very short time is a form of network failure - and the device detecting such a failure is the combination of the DDoS Detection device and DDoS blocking device shown in Fig. 2, , 3 and 5), comprising:
	a packet capture module (i.e. obtaining module 501 per Fig. 5) configured to capture a plurality of packets; (The DDoS Detection Device in step 201 obtains packets from service flows going into the system using the obtaining module 501 shown in Fig. 5);
a packet filter module (i.e. parsing module 502 per Fig. 5) configured to analyze contents of the plurality of packets (i.e. the packets are parsed and analyzed to determine a DDoS attack alarm occurred in step 202 of Fig. 2 - see paragraphs 39 and 40)  and determine whether a network failure (i.e. blocking of communication link detected by the volume of packets in a short time) occurs to generate a determination result according to the contents of the plurality of packets (i.e. in Fig. 2 step 203 based on the packet parsing and analysis a DDoS alarm data is generated); 
and an alarm module (i.e. combination of sending module 503 per Fig. 5 and DDoS blocking device 302 per Fig. 3) configured to output an alarm signal to implement an alarm function according to the determination result. (See Fig. 2 step 203 generating the alarm data and in step 206 the service flow causing the alarm and network failure in the form of blocking an uplink communication is blocked as a remedy to the problem - see paragraphs 35-45 and 93)
	Regarding claim 5, Chen discloses the network failure detection method of claim 1, wherein the step of outputting the alarm signal (i.e. Fig. 2 step 203 sending the aarm to the DDoS blocking device after determining some form of failure occurring and affecting the network by blocking effective communication) to implement the alarm function according to the determination result comprises outputting the alarm signal to implement the alarm function when the determination result indicates that the network failure occurs.(i.e. in Fig. 2 step 205 further matching and analysis of 
	regarding claim 10 claim 9 is rejected in the same scope as claim10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Shimada et al (US 20050180421 A1).
Regarding claim 2,  Chen discloses the network failure detection method of claim 1,  wherein the step of analyzing contents of the plurality of packets and determining whether the network failure occurs to generate the determination result according to the contents of the plurality of packets comprises:
analyzing the contents of the plurality of packets, detecting time to live values of the plurality of packets from the contents of the plurality of packets and determining whether the network failure occurs according to the time to live values of the plurality of packets; and
when detecting that a time to live value of a first packet of the plurality of packets is not decreased sequentially, determining that the network failure occurs and accordingly generating the determination result.
Shimada discloses wherein the step of analyzing contents of the plurality of packets and determining whether the network failure occurs to generate the determination result according to the contents of the plurality of packets comprises: (see Figs 10 and 12 where incoming packets are parsed and TTL value is obtained and analysis is conducted in much more detail than Applicants disclosure)
analyzing the contents of the plurality of packets, detecting time to live values of the plurality of packets from the contents of the plurality of packets and determining whether the network failure occurs according to the time to live values of the plurality of (In Fig. 10 step S3 and Fig. 12 S3 take the TTL value extracted from the packet and checks it falls within a range and if it does not an alert or an alarm is generated in Fig. 10 in S21 and in Fig. 12 in S31 ) and
when detecting that a time to live value of a first packet of the plurality of packets is not decreased sequentially, determining that the network failure occurs and accordingly generating the determination result. (See Fig. 13 where the range is +1 or -1 of the reference TTL value and if the TTL value extracted from the packet has to be with one and if not it means it has not decreased sequentially by one as it is out of range only if it increments or decrements by more than one which will not be sequential  and an alert/alarm will be generated )
	In view of the above, having the method of Chen  and then given the well- established teaching of Shimada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chen  as taught by Shimada, since Shimada states in paragraph 10 that the modification results in preventing the inside of a LAN from being hacked  causing a network failure.
Regarding claim 7, claim 7 is rejected in the same scope as claim 2


Allowable Subject Matter
Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474